Title: Benjamin Harrison to the Virginia Delegates in Congress, 16 April 1784
From: Harrison, Benjamin
To: Virginia Delegates



Gentlemen
Council Chamber April 16. 1784.

Mr. Randolph was so obliging as to read me a Letter from the honble John F. Mercer addressed to the Honble. Executive Council of Virginia which I suppose from the stile of it was intended as an official Letter from the corresponding member of our Delegation in Congress tho’ I have no other reason for thinking so but a complaint made in it of negligence in me or curiosity in the Postmaster, one or other of which causes is assigned by the writer for his not getting answers to the many Letters he has written to his Excellency Benjamin Harrison and therefore it is that he has addressed himself to a body of men that have no existence in the State that I know of when it has a Governor. Charges of neglect will never give me pain from an individual from a thorough conviction that I have never been guilty of a single one since I had the honor of the first Magistracy conferred on me but one from so respectable a body of men as compose our delegation and for whom I have the highest respect and esteem affects me very much and the more so as the manner of doing it can be considered in no other light than a direct and intentional affront. If I mistake the powers vested in the corresponding member by his Colleagues, and am not to  look on his letters as meeting the[ir] approbation when they do not tell me the contrary by seperate Letters, I most readily ask the pardon of the Gentlemen concerned in this and hope they will excuse me for addressing this Letter to the whole Delegation and that they will believe nothing will give me greater uneasiness than to enter into any altercation with them. If Mr. Mercer has written many Letters to me I am unfortunate indeed in not receiving one of them which is truly the case since the removal of Congress to Annapolis. One or two of his writing was received from Philadelphia signed by all the Members present and I make no doubt if an answer was necessary one may be found in my letter by the next post after its receipt. It may not be amiss to inform Mr. Mercer that if his Letters are in such demand with the curious his new address will not answer his purpose as long as he continues to frank them and that if they should escape from their hands they will not engage my attention as I shall not pay the least to any letter that is not addressed to me in my proper character.
I have nothing official to give you this post nor have we any thing in the news way but what you already are acquainted with. I have therefore only to add that I am, &c.,

B. H.

